


Exhibit 10.159

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (“this Agreement”), dated as of June 1, 2010, is made
and entered into by ADCARE HEALTH SYSTEMS, INC., an Ohio corporation (the
“Guarantor”), to and for the benefit of BANK OF OKLAHOMA, N.A., as trustee under
a Trust Indenture, dated as of June 1, 2010, the address of which is One
Williams Center, Tulsa Oklahoma 74192 (together with its successors and assigns,
the “Trustee”),

 

W I T N E S S E T H:

 

Background. Pursuant to a resolution adopted by The Medical Clinic Board of the
City of Hoover (the “Issuer”) and the Trust Indenture reference above (the
“Indenture), the Issuer expects to issue its: (i) $5,845,000 The Medical Clinic
Board of the City of Hoover First Mortgage Revenue Bonds (Riverchase Village,
ADK, LLC Project) Series 2010A (the “Series 2010A Bonds”); and (ii) $520,000 The
Medical Clinic Board of the City of Hoover First Mortgage Revenue Bonds
(Riverchase Village, ADK, LLC Project) Series 2010B (Taxable) (the “Series 2010B
(Taxable) Bonds” and, together with the Series 2010A Bonds, the “Series 2010
Bonds”).

 

The Issuer will use the proceeds from the sale of the Series 2010 Bonds to
undertake a project (the “Project”) for the benefit of Riverchase Village, ADK,
LLC, a Georgia limited liability company (the “Lessee”), consisting of: (i) the
Issuer’s costs of the acquisition and rehabilitation of the 108-unit assisted
living facility located at 1851 Data Drive, Hoover, Alabama 35244 (the
“Facility”) (as more particularly described in the Security Agreement),
(ii) providing deposits into certain of the funds and accounts established under
the Indenture, including a deposit to the Debt Service Reserve Fund for the
Series 2010 Bonds, and (iii) the payment of certain costs of issuance of the
Bonds, such Project to be financed through the Issuer for the Lessee.

 

The Issuer will lease the Facility to the Lessee pursuant to a Lease Agreement,
dated as of June 1, 2010 (the “Lease Agreement”). The Lessee will be required to
make all of its payment obligations under the Lease Agreement (the “Lease
Payments”) directly to the Trustee in such amounts as will enable the Trustee to
pay, when due, the principal of, premium if any, and interest on, the
Series 2010 Bonds and all other amounts, fees, penalties, premiums, adjustments,
expenses, counsel fees and other payments due pursuant to the terms of the
Indenture. The source of funds available to the Lessee to make the Lease
Payments will be the revenues generated by the operation of the Facility (the
“Gross Revenues”).

 

As security for the Series 2010 Bonds, the Issuer will, pursuant to a Mortgage
and Security Agreement, dated as of June 1, 2010 (the “Mortgage and Security
Agreement”), (i) grant the Trustee (subject to Permitted Encumbrances) a first
lien on and security interest in all of the land, buildings and other
improvements that constitute the Facility, and (ii) assign to the Trustee all of
the Issuer’s rights under the Lease Agreement (except for certain “Reserved
Rights” of the Issuer), but including all of its rights to collect and receive
the Lease Payments thereunder. In addition, the Lessee will join in the Mortgage
and Security Agreement to subject to the lien thereof,

 

--------------------------------------------------------------------------------


 

and the security interest created thereby, all of its right, title and interest
in and to the Facility, and in, to and under the Lease Agreement, and in and to
the Gross Revenues and all of its other personal property now or hereafter
located in the Facility.

 

In order to enhance the marketability of the Series 2010 Bonds, the underwriter
of the Series 2010 Bonds (the “Underwriter”) has requested that the Guarantor
execute and deliver this Agreement, and the Guarantor is willing to do so.

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt of which is acknowledged by the Guarantor
hereby, and as an inducement to the purchasers of the Series 2010 Bonds to
purchase the same, the Guarantor, hereby agrees as follows:

 

Section 1.  Representations and Warranties.

 

1.01.       The Guarantor represents and warrants that the Guarantor has all
requisite power and authority to execute and deliver this Agreement, that such
execution and delivery has been duly authorized by or on behalf of the
Guarantor, and that this Agreement constitutes the valid, binding and
enforceable obligation of the Guarantor.

 

1.02.       The Guarantor further represents and warrants that neither the
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby nor the fulfillment of or compliance with the terms or
conditions of this Agreement conflicts with or results in a breach of any of the
terms, conditions or provisions of the Guarantor’s operating agreement, or any
agreement or instrument to which the Guarantor is a party or by which the
Guarantor or any of the Guarantor’s property is bound.

 

1.03.       The Guarantor further represents and warrants that it is affiliated
with the Lessee (in that (i) it has an option to purchase the membership
interests in the Lessee for significantly less than fair market value, and
(ii) it is the Management Company, under the Lease Agreement, of the Facility
through its wholly owned subsidiary, Adcare Management Company, Inc., an Ohio
corporation), and that the sale of the Series 2010 Bonds and the execution and
delivery of this Agreement will result in direct and material financial benefits
to the Guarantor.

 

Section 2.  Covenants and Guaranties.

 

2.01. The Guarantor hereby absolutely and unconditionally guarantees to the
Trustee, for the benefit of the holders of the Series 2010 Bonds, all of the
obligations of the Lessee under the Lease Agreement, including specifically, but
without limitation, the obligation to make payments from time to time to the
Trustee in amounts sufficient for the Trustee to pay, as and when due, all
principal of, premium if any, and interest on, the Series 2010 Bonds. The
Guarantor hereby further absolutely and unconditionally guarantees to the
Trustee that if, on or at any time after the fifteenth (15th) day next preceding
that date on which a payment on account of the

 

2

--------------------------------------------------------------------------------


 

principal of or interest on the Series 2010 Bonds shall be due and payable (each
such payment being herein called a “Bond Payment”, and the date on which the
same shall be due and payable being herein called a “Bond Payment Date”), the
Trustee shall notify the Guarantor (i) that there are insufficient funds in the
Interest Account of the Bond Fund for the Series 2010 Bonds, or the Principal
Account of the Bond Fund for the Series 2010 Bonds, as the case may be (both
established under the Indenture), to make such Bond Payment, and (ii) the amount
of such insufficiency (the “Bond Payment Shortfall”), the Guarantor will, no
later than the fifth (5th) day next preceding the Bond Payment Date referenced
in the aforesaid notification, pay over, or cause to be paid over, to the
Trustee, in immediately available funds, for deposit into the aforesaid Interest
Account for the Series 2010 Bonds, or the aforesaid Principal Account for the
Series 2010 Bonds, as the case may be, monies equal to the Bond Payment
Shortfall.

 

2.02.       The Guarantor agrees that payments required of it by the provisions
of Paragraph 2.01 hereof shall be made prior to any withdrawal by the Trustee of
funds now or hereafter on deposit in any debt service reserve fund for the
Series 2010 Bonds that has been established, or hereafter may be established,
under the Indenture.

 

2.03.       The Guarantor further agrees with the Trustee that the Guarantor
will pay all expenses and charges (including court costs and reasonable
attorneys’ fees) paid or incurred by the Trustee in enforcing the obligations of
the Guarantor under this Agreement, whether the same shall be enforced by suit
or otherwise.

 

2.04.       The obligations of the Guarantor under this Agreement shall be joint
and several, continuing, absolute and unconditional, and shall not be affected,
modified or impaired upon the happening from time to time of any event,
including, without limitation, any of the following, whether or not with notice
to or the consent of the Guarantor:

 

(a)      The compromise, settlement, release or termination of any of the
obligations, covenants or agreements of the Issuer, the Trustee, the Lessee, the
Guarantor, or the Underwriter (collectively, the “Transaction Parties”) under
this Agreement or any of the documents relating to the Series 2010 Bonds
(collectively, the “Transaction Documents”);

 

(b)      The failure to give notice to the Guarantor of the occurrence of a
default under the terms and provisions of this Agreement or any of the other
Transaction Documents, except as specifically provided in this Agreement;

 

(c)        The surrender or impairment of any collateral held by any Transaction
Party for any obligation guaranteed hereby, or for the Series 2010 Bonds;

 

(d)      The waiver of the payment, performance or observance by any Transaction
Party of any of its obligations, covenants or agreements contained in any of the
Transaction Documents;

 

(e)       The extension of the time for payment of any amount owing or payable
under any of the Transaction Documents, or of the time for performance of any
other obligation, covenant or agreement under or arising out of any of the
Transaction Documents, or the

 

3

--------------------------------------------------------------------------------


 

extension or the renewal of any thereof;

 

(f)       The modification or amendment (whether material or otherwise) of any
obligation, covenant or agreement set forth in any of the Transaction Documents;

 

(g)       Any failure, omission, delay or lack on the part of any Transaction
Party to enforce, assert or exercise any right, power or remedy conferred with
respect to any other Transaction Party by any of the Transaction Documents;

 

(h)      The voluntary or involuntary liquidation, dissolution, partition, sale
or other disposition of all or substantially all of the assets, marshalling of
assets and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings affecting, any Transaction Party,
or any of the assets of any of them, or any allegation or contest of the
validity of this Agreement or any of the other Transaction Documents in any
proceeding; or

 

(i)        The invalidity, irregularity, illegality or unenforceability or any
defect in (i) any of the Transaction Documents or (ii) any collateral security
for any obligation contained therein.

 

2.05.       No set-off, counterclaims, reductions, or diminution of obligation,
or any defense of any kind or nature which the Guarantor has or may have against
any other Transaction Party shall affect, modify or impair the Guarantor’s
obligations hereunder. Nothing in this Agreement shall be interpreted or
construed as a waiver by the Guarantor of any rights or claims the Guarantor may
have against any other Transaction Party, or any third party under this
Agreement or otherwise, but any recovery upon such rights and claims shall be
had from such persons by virtue of the Guarantor’s independent action, it being
the intent of this Agreement that the Guarantor shall be unconditionally and
absolutely obligated to perform fully all of its obligations, agreements and
covenants under this Agreement without set-off.

 

2.06.       If the Guarantor shall fail to make any payment required of it
hereunder, the Trustee, in its sole discretion, shall have the right to proceed
first and directly against the Guarantor under this Agreement without being
required to proceed against or exhaust any other remedies which it may have and
without resorting to any other security then held by it.

 

2.07.       Upon any payment by the Guarantor pursuant to Paragraph 2.01 hereof,
the Guarantor shall be subrogated to the Trustee in respect of, and shall be
deemed an assignee of, the Trustee’s right (and all remedies in respect of such
right) to commence proceedings against the Lessee to collect the amount of the
Bond Payment Shortfall (together with interest thereon at the per annum rate of
eleven percent (11%)) that relates to such payment made by the Guarantor, but
such commencement and collection of any such amount by the Guarantor shall be
subject to the provisions of Paragraph 2.08 hereof.

 

2.08.       The repayment to the Guarantor of any amounts paid by it pursuant to
the provisions of this Agreement is, and at all times and in all events and
circumstances shall be, subject, junior and subordinate to the prior payment in
full of all principal and premium (if any) of,

 

4

--------------------------------------------------------------------------------


 

and interest on, the Series 2010 Bonds. The Guarantor may not commence
proceedings against the Lessee or the Facility to collect any amounts owed it
pursuant to the provisions of Paragraph 2.07 hereof until (i) the entire
principal amount of the Series 2010 Bonds, together with all interest accrued
thereon and premium, if any, payable in connection therewith, shall have been
paid in full, or (ii) the Trustee shall have commenced proceeding against the
Lessee or the Facility to collect any such principal, interest or premium,
whichever shall first occur. For the purposes of this Agreement all references
to the “principal amount of the Series 2010 Bonds” and other phrases of similar
import shall mean and include not only the Series 2010 Bonds themselves, but all
other indebtedness, if any, incurred to refund, repay or otherwise replace any
of the Series 2010 Bonds.

 

2.09.       The Guarantor hereby expressly waives notice in writing, or
otherwise, from the Trustee of its acceptance and reliance on this Agreement.

 

2.10.       This Agreement is entered into by the Guarantor for the benefit of
the Trustee (as trustee for the holders of the Series 2010 Bonds), and its
successors and assigns, and the Trustee shall be entitled to enforce performance
and observance of this Agreement and of the guaranty and other provisions herein
contained to the same extent as if it was a signatory hereto.

 

2.11.       The terms of this Agreement may be enforced as to any one or more
breaches either separately or cumulatively.

 

Section 3.  Extent of Liability; Suspension; Termination.

 

3.01.       The obligations of the Guarantor hereunder shall be with full
recourse against the Guarantor, and the maximum liability of the Guarantor
hereunder shall equal the aggregate of: (a) the sum of (i) the unpaid principal
amount of the Series 2010 Bonds, plus (ii) all premium, if any, payable in
respect of such principal amount, plus (iii) all interest accrued or to accrue,
from time to time, in respect of such principal amount; plus (b) all amounts for
which the Guarantor may become obligated pursuant to the provisions of Paragraph
2.03 hereof.

 

3.02.       At such time as there no longer shall be outstanding any principal
amount of the Series 2010 Bonds, nor premium payable in respect thereof, nor any
interest accrued thereon, and thereafter a period of one full year shall have
passed without any proceeding under the Bankruptcy Code or any law of the United
States or of any state relating to insolvency, receivership, or debt adjustment,
having been instituted by or against the Lessee or the Guarantor, this Agreement
shall terminate, and the Guarantor shall have no further liability hereunder.

 

Section 4.  Amendments, Remedies.

 

4.01.       No amendment, change, modification, alteration or termination of any
of the Transaction Documents shall be made which would in any way increase the
burden of the Guarantor’s obligations under this Agreement without obtaining the
prior written consent of the Guarantor.

 

5

--------------------------------------------------------------------------------


 

4.02.       Without the prior written consent of the Underwriter, which may not
be unreasonably withheld, the Guarantor may not assign any of his, her or its
obligations hereunder to any other person or entity. Each of the Trustee and the
Underwriter may assign its rights and obligations hereunder to any successor in
interest.

 

4.03.       No remedy herein conferred upon or reserved to the Trustee hereunder
or under any applicable law is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Agreement or now or
hereafter existing at law or in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default, omission or failure of
performance hereunder shall impair any such right or power or shall be construed
to be a waiver thereof, but any such right and power may be exercised from time
to time and as often as may be deemed expedient. In order to entitle the Trustee
to exercise any remedy reserved to it in this Agreement, it shall not be
necessary to give any notice, other than such notice as may be herein expressly
required. If any provision contained in this Agreement should be breached by any
party and thereafter duly waived by the other party so empowered to act, such
waiver shall be limited to the particular breach so waived at that particular
time, and shall not be deemed to waive such breach at any other time or any
other breach hereunder at any time. No amendment, release or modification of
this Agreement shall be established by conduct, custom or course of dealing, but
solely by an instrument in writing duly executed by the parties thereunto duly
authorized by this Agreement.

 

Section 5.  Miscellaneous.

 

5.01.       This Agreement and the rights and obligations of the parties hereto
(including third party beneficiaries) shall be governed, construed and
interpreted according to the laws of the State of Georgia, other than its
rules regarding the choice of law.

 

5.02.       This Agreement constitutes the entire agreement of the Transaction
Parties with regard to the subject matter hereof, and this Agreement may be
executed in several counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

5.03.       If any provision of this Agreement shall be held or deemed to be or
shall, in fact, be inoperative or unenforceable as applied in any particular
case in any jurisdiction or jurisdictions or in all jurisdictions, or in all
cases because it conflicts with any other provision or provisions hereof or any
Constitution or statute or rule of public policy, or for any other reason, such
circumstances shall not have the effect of rendering the provision in question
inoperative or unenforceable in any other case or circumstance, or of rendering
any other provision or provisions herein contained invalid, inoperative, or
unenforceable to any extent whatever.

 

5.04.       This Agreement may be amended only by a written agreement signed by
the Trustee and the Guarantor.

 

6

--------------------------------------------------------------------------------


 

5.05.       References herein to attorney’s fees shall be deemed to include
attorney’s fees through all proceedings, including, but not limited to,
negotiations, administrative hearings, trials, and appeals.

 

5.06.       All notices or other communications to be given under this Agreement
shall be in writing, shall be sent by certified mail, postage pre-paid and
return receipt requested, to the applicable address set forth in the heading of
this Agreement (or to any other address as the Guarantor, the Trustee or the
Underwriter may, from time to time, elect by the giving of such notice), and
shall be deemed given when delivered to such address.

 

lN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the date and
year first above written.

 

 

 

ADCARE HEALTH SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Scott Cunningham

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

(SEAL)

 

 

 

7

--------------------------------------------------------------------------------
